DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the magnet relative to the first and second core intended by “wherein movement of the magnet in a first direction intersecting an opposite direction in which the first core and the second core face each other is at least restricted by an uneven structure provided on a junction surface between the magnet and at least one of the first core and the second core.”  Applicant should clarify the arrange of “an uneven structure” relative to the first and/or opposite “directions”.  It is unclear how the magnet being “restricted” relative to the first and second cores.  Claims 2-5 inherit the defects of the parent claim.
Regarding claims 2-3, applicant should clarify the structure and/or arrangement of “the first and second pair of restriction wall portions” relative to the first/second cores and the magnet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiwara et al. [US 6,717,504 B2.]
Regarding claims 1 and 5, Fujiwara et al. discloses a coil component [figure 32] comprising: 
- a first core [135] having a leg portion; 
- a second core [137] joined to the first core with the leg portion therebetween; and 
- a magnet [143] disposed between the leg portion and the second core, wherein movement of the magnet in a first direction intersecting an opposite direction in which the first core and the second core face each other is at least restricted by an uneven structure provided on a junction surface between the magnet and at least one of the first core and the second core [figure 33], wherein the first core has the pair of leg portions, and the magnet is disposed in at least one of the pair of leg portions, and wherein a coil portion [139] is disposed between the pair of leg portions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, as best understood in view of the rejection under 35 USC 112 second paragraph is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. in view of Henning, III et al. [US 2012/0161917 A1.]
Fujiwara et al. discloses the instant claimed invention except for the specific of the first and second restriction wall portions.
Henning, III et al. discloses a magnetic coil component [figures 8-9] having a core structure [102] including at least one leg [108] having at a recess formed therein [figure 9] and a permanent magnet [130] disposed in the recess of the magnetic core leg, wherein the recess inherently includes restriction wall portions.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the restriction wall portions design [recess type] in the first core of Fujuwara et al., as suggested by Henning, III et al., for the purpose of improving restriction movement directions of the magnet.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. in view of Fukui et al. [US 3,968,465.]
Fujiwara et al. discloses the instant claimed invention except for the specific of the magnet.
Fukui et al. discloses a coil component [figures 1-6] comprising a magnet [16] disposed between two core structure [figures 1 and 6], wherein the magnet, in other embodiments, formed of projections/protruding/convex/concave structure [figure 4.]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the magnet having projections/protruding/convex/concave structure in Fujuwara et al., as suggested by Fukui et al., for the purpose of improving movement restriction of the magnet relative to the core structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837